PD-0922-15 & PD-0923-15
                              PD-0922&0923-15                             COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                          Transmitted 7/22/2015 1:04:25 PM
                                                                            Accepted 7/24/2015 9:13:48 AM
                                                                                            ABEL ACOSTA
                             C AUSE N O. ____________________                                       CLERK

                           THE COURT OF CRIMINAL APPEALS

                                        OF TEXAS AT AUSTIN


                                        CODY CARR, Appellant

                                                VS.

                               THE STATE OF TEXAS, Appellee




                       On Appeal from Cause Nos. 1405759 &1405761
                            In the 183 RD Judicial District Court
                                   Harris County, Texas


                    M OTION FOR E XTENSION O F T IME T O FILE
                     PETITION FOR D ISCRETIONARY R EVIEW


          The Appellant, Cody Carr, respectfully requests that the deadline for filing his

Petition for Discretionary Review be extended for 32 days – until August 24, 2002.1

          1.      Carr was charged in two cases with aggravated sexual assault of a child.

These cases were consolidated and tried to a jury at the same time.

          2.      Carr was convicted of both cases. The trial court assessed punishment in

each case at six years in prison, to run concurrently.


 1
     / See TEX . R. APP . P. 68.2(c).
                                                                      July 24, 2015
                                                 1
          3.      Carr timely filed his notice of appeal in both cases, which were

consolidated for appellate purposes.

          4.      Carr’s convictions were affirmed by the Fourteenth Court of Appeals, in

a published opinion, on June 23, 2002.2

          5.      Carr’s Petition for Discretionary Review is due on July 23, 2015.3

          6.      No previous requests for extensions have been sought or granted.

          7.      This is Carr’s first request for an extension.

          8.      The day after the appellate court affirmed Carr’s convictions, counsel met

with Carr to discuss his options. It was initially thought that Carr would be unable to

pursue his appeal further by seeking discretionary review.

          9.      Approximately ten days later, counsel traveled to England to visit his

brother, who had recently suffered a mini stroke. Counsel returned to Texas on July 17,

2015.

          10.     Upon his return, counsel again met with Carr (on July 20, 2015), and was

told that circumstances had changed and Carr did, indeed, want to file a Petition for

discretionary Review with this Court.

          11.     Because of this short notice, which was in part occasioned by counsel’s



 2
 / See Carr v. State, Nos. 14-14-00085-CR & 14-14-00087-CR (Tex. App. – Houston [14th
Dist.] June 23, 2015)(not yet reported).
 3
     / See TEX . R. APP . P. 68.2(a).

                                                2
traveling to England, counsel has been unable to adequately prepare Carr’s petition.

      12.    Carr therefore asks that the deadline for filing his Petition for

Discretionary Review be extended for thirty-two days, until August 24, 2015.

      13.    This Motion is not made for the purpose of delay.

      14.    Carr additionally asks for all other relief that he is deemed entitled to

receive.


                                 Respectfully submitted,

                                 K ETTERMAN H EDLESTEN & A MANN, PLLC


                                 By: /s/ Colin B. Amann
                                     COLIN B. AMANN
                                     State Bar No. 01138100
                                     1004 Prairie, Suite 300
                                     Houston, Texas 77002
                                     (713) 652-2003
                                     (713) 652-2002 (Facsimile)
                                     colin@khalawyers.com




                                          3
                         CERTIFICATE OF SERVICE

      A copy of Carr’s Motion for Extension of Time to File Petition for Discretionary

Review was sent to the following party(ies) by the means indicated on July 21, 2015:


      E-Mail Delivery:
      curry_alan@dao.hctx.net
      Appellate Division
      Harris County District Attorney
      Houston, Texas


                                         /s/ Colin B. Amann
                                        COLIN B. AMANN




                                          4